Letter Agreement to the Underwriting Agreement USAA Investment Management Company 9800 Fredericksburg Road San Antonio, TX78288 Gentlemen: Pursuant to paragraph 12 of the Underwriting Agreement dated as of June 25, 1993, as amended, between USAA Mutual Funds Trust (the Trust), formerly known as USAA State Tax-Free Trust, and USAA Investment Management Company (the Underwriter), please be advised that the Trust has established four new series of its shares (New Funds) as set forth below: USAA Cornerstone Conservative Fund USAA Cornerstone Moderately Conservative Fund USAA Cornerstone Aggressive Fund USAA Cornerstone Equity Fund Please be further advised that the Trust desires to retain the Underwriter to sell and distribute shares of the New Funds and to render other services to the New Funds as provided in the Underwriting Agreement. Please state below whether you are willing to render such services as provided in the Underwriting Agreement. USAA MUTUAL FUNDS TRUST Attest: By: Christopher P. Laia Daniel S. McNamara Secretary President Dated: We are willing to render services to the New Funds as set forth in the Underwriting Agreement. USAA INVESTMENT MANAGEMENT COMPANY Attest: By: Christopher P. Laia Brooks Englehardt Secretary Vice President Dated:
